COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        Allen Keith Alexander v. The State of Texas

Appellate case number:      01-18-00959-CR

Trial court case number:    1511205

Trial court:                337th District Court of Harris County

        This Court’s March 5, 2019 Order of Abatement had abated and remanded this case
for the trial court to conduct a late-brief hearing to determine whether appellant’s appointed
counsel, Angela L. Cameron, had abandoned the appeal. That Order of Abatement also
stated that if appellant’s counsel filed an extension request or a motion to reinstate in this
Court within 10 days of that Order, we may withdraw that Order.

       On March 6, 2019, appellant’s new appointed counsel, Melissa Martin, filed a
motion to extend the time for filing her brief until April 17, 2019, in both this case and the
related appellate cause number 01-18-00958-CR. Because new lead counsel has filed
extensions in both cases and the Clerk of this Court already granted appellant’s extension
in 01-18-00958-CR until April 17, 2019, but with no further extensions to be granted, this
Court construes this extension to include a motion to reinstate this case.

       Accordingly, the Court GRANTS appellant’s motion to extend the time for filing
appellant’s brief, construed to include a motion to reinstate this appeal, until April 17,
2019, with no further extensions to be granted. This Court directs the Clerk of this Court
to REINSTATE this case on the Court’s active docket, withdraw the Order of Abatement,
and designate Melissa Martin as appellant’s lead counsel. If appellant’s brief is not filed
by April 17, 2019, this Court may abate this case. See TEX. R. APP. P. 38.8(b)(2).

      It is so ORDERED.
Judge’s signature: __/s/ Justice Evelyn V. Keyes_____
                    Acting individually  Acting for the Court
Date: _March 12, 2019_____________________